Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas, III (US 5,033,337), herein referred to as ‘337, in view of Friedman (US 2013/0130578), herein referred to as ‘578.
For Claim 1, ‘337 discloses a hand tool (Figures 1 and 2), comprising: 
a handle (12) formed with a receiving cavity (26) lengthwise extending along the handle, one end of the receiving cavity being an open end; a circumference of the handle (12) being formed with a locating hole (50) in communication with the receiving cavity; 
a press member (52) disposed in the locating hole (50) and movable along the locating hole (50); 

multiple latch assemblies (44, 46) respectively disposed in a corresponding socket of the multiple sockets (42) and movable within the multiple sockets (42), each latch assembly (44, 46) of the multiple latch assemblies having an elastic member (44) for keeping the latch assembly (44, 46) sliding outward from the corresponding socket (42) of the multiple sockets; when a selected socket of the multiple sockets (42) of the shank body (14) is aligned with the locating hole (50), an aligned latch assembly (44, 46) of the multiple latch assemblies disposed in the selected socket (42) being positioned in a latched position where a top end of the aligned latch assembly (top part of 46) is moved into the locating hole (50) to latch the locating hole (50) and connect the shank body (14) with the handle (12); when pressing the press member (52), the press member (52) pushing the aligned latch assembly (44, 46) to move out of the locating hole (50) into the selected socket (42) to an unlatched position where the aligned latch assembly (44, 46) is separated from the locating hole (50) to unlatch the shank body (14) from the handle (12); 
wherein a wall face of the receiving cavity of the handle is formed with an elongated channel lengthwise extending along the receiving cavity (wherein the corner 28 of cavity 26 is an elongated channel extending along the length of the cavity 26), the shank body (14) having a restriction member (corner member 38) received in the elongated channel (28).
‘337 does not disclose wherein the shank body is restricted in the handle when the restriction member abuts against a front wall of the elongated channel. 
‘578 teaches a handle assembly wherein a first member of a receiving cavity has a wall face and is formed with an elongated channel (Figure 4: 22) extending along a receiving cavity, and a second member has a restriction member (Figure 7: 21) received in the elongated 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the elongated channel and restriction member of ‘578 to the receiving cavity and shank body of ‘337. One would be motivated to make such a modification in order to more firmly hold the shank body in place relative to the handle in a fully extended position.
For Claim 5, ‘337 further teaches wherein each latch assembly (44, 46) of the multiple latch assemblies includes the elastic member (44) and an engagement column (46), the engagement column (46) being disposed in the corresponding socket (42) of the multiple sockets and movable along the corresponding socket (42); the elastic member (44) being disposed between the engagement column (46) and the corresponding socket (42) to always elastically push the engagement column (46) outward from the corresponding socket (42); whereby when the corresponding socket (42) is aligned with the locating hole (50), a top end (top of 46) of the engagement column (46) extends into the locating hole (50). 
Claims 3, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas, III (US 5,033,337), herein referred to as ‘337, in view of Friedman (US 2013/0130578), herein referred to as ‘578, as applied to claims 1 and 5 above, and further in view of Applicant’s Admitted Prior Art (Figure 1 and corresponding specification), herein referred to as APA.
For Claim 3, ‘337 in view of ‘578 teaches the hand tool as claimed in claim 1, except wherein a top end of a wall face of the locating hole of the handle is formed with a top flange; a protrusion abutment section with a larger outer diameter being formed on the circumference of the press member; whereby when the press member is moved outward from the locating hole, the protrusion abutment section abuts against the top flange. 

APA teaches that it is known to use a flange (APA Enlarged Annotated Figure 1: A) and a protrusion abutment section (B) with a larger outer diameter on a button member (14) in a hole/socket (131) such that the protrusion abutment (B) abuts against the flange (A) to prevent the button member from being inadvertently removed from the hole. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a flange to a top end of the wall face of the locating hole (50) of ‘337 and a protrusion abutment section on the press member (52) of ‘337 as taught by APA. One would be motivated to make such a modification to prevent the press member from being inadvertently removed from the locating hole.
For Claim 4, ‘337 in view of ‘578 further teaches the hand tool as claimed in claim 3, except wherein a bottom end of the wall face of the locating hole is further formed with a bottom flange; the protrusion abutment section being positioned between a top end and a bottom end of the press member. 
‘337 is instead silent as to the mechanism for securing the press member in the locating hole.
APA teaches that it is known to use a flange (APA Enlarged Annotated Figure 1: A) and a protrusion abutment section (B) with a larger outer diameter on a button member (14) in a hole/socket (131) such that the protrusion abutment (B) abuts against the flange (A) to prevent the button member from being inadvertently removed from the hole. APA further teaches wherein the protrusion abutment section (B) is positioned between a top end and a bottom end (wherein the protrusion is above the bottom surface and below the top surface) of the button (14). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a flange to a bottom end of the wall face of the 
For Claim 6, ‘337 in view of ‘578 further teaches the hand tool as claimed in claim 5, except wherein an abutment flange is formed on a wall face of each socket of the multiple sockets, the abutment flange serving to abut against the engagement column, whereby the engagement column only partially protracts out of the socket. 
‘337 is instead silent as to the mechanism for securing the engagement column in the socket.
APA teaches that it is known to use a flange (APA Enlarged Annotated Figure 1: A) and a protrusion abutment section (B) with a larger outer diameter on a button member (14) in a hole/socket (131) such that the protrusion abutment (B) abuts against the flange (A) to prevent the button member from being inadvertently removed from the hole, while still permitting the button member to partially extend out of the hole. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a flange to a wall face of each socket (42) of ‘337 and a protrusion abutment section on the engagement column (46) of ‘337 as taught by APA. One would be motivated to make such a modification to prevent the engagement column from being inadvertently removed from the socket.

    PNG
    media_image1.png
    838
    565
    media_image1.png
    Greyscale


Response to Arguments
Applicant's arguments filed 9/23/2021 have been fully considered but they are not persuasive.
Applicant’s arguments are with respect to newly added claim limitations which have been addressed above in the new grounds of rejection. 
Examiner notes that Applicant’s argument that Examiner has failed to provide an articulated reasoning with some rational underpinning to support the legal conclusion of obviousness is incorrect. Examiner notes that both the previous and current rejection support the conclusion of obviousness with respect to ‘337 and APA with motivation that one of ordinary skill in the art before the effective filing date of the claimed would be motivated to make such a modification to prevent the engagement column from being inadvertently removed from the socket. Applicant’s argument is therefore not convincing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6085424, US 20100024608, and US 7677140 are all considered pertinent to Applicant’s disclosure, but have not been relied upon in the current rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey O'Brien whose telephone number is (571)270-3655. The examiner can normally be reached M-Th 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jeffrey O'Brien/Primary Examiner, Art Unit 3677